Case 2:17-cv-02651-GMN-EJY Document 53-24 Filed 09/24/19 Page 1 of 11




                      EXHIBIT W
          Plaintiff’s Responses to First Set of Requests for
                       Production of Documents
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page162ofof36
                                                                          11



1    RFP
     F. Christopher Austin, Esq.
2    Nevada Bar No. 6559
3    caustin@weidemiller.com
     Ryan Gile, Esq.
4    Nevada Bar No. 8807
     rgile@weidemiller.com
5    WEIDE & MILLER, LTD.
     10655 Park Run Drive, Suite 100
6
     Las Vegas, NV 89144
7    Tel: (702) 382-4804
     Fax: (702) 382-4805
8
     Samuel Castor, Esq.
9    Nevada Bar No. 11532
10   SWITCH, LTD.
     7135 S. Decatur Blvd.
11   Las Vegas, Nevada 89118
12   Attorneys for Plaintiff SWITCH, LTD.
13
                                UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF NEVADA
15
     SWITCH, LTD. a Nevada limited liability       Case No.: 2:17-cv-2651-GMN-VCF
16
     company,
17
                   Plaintiff,                      PLAINTIFF SWITCH, LTD. FIRST SET
18                                                 OF REQUESTS FOR PRODUCTION OF
     vs.                                           DOCUMENTS TO DEFENDANT
19
                                                   STEPHEN FAIRFAX
20   STEPHEN FAIRFAX; MTECHNOLOGY; and
     DOES 1 through 10; ROE ENTITIES 11
21   through 20, inclusive,
22                 Defendants.
23
24   PROPOUNDING PARTY: Plaintiff SWITCH, LTD.

25   RESPONDING PARTY: Defendant FAIRFAX
26          Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff SWITCH, LTD.,
27
     (“SWITCH”) hereby requests that Defendant Stephen Fairfax (“FAIRFAX”) produce the
28
     documents and things identified below:


     FCA-w-0676                                1
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page173ofof36
                                                                          11



1                                     INTRODUCTORY STATEMENT
2           A.      Pursuant to Nevada Rule of Civil Procedure 26(e), the following requests for
3
     production of documents and things are continuing and must be supplemented if your
4
     responses change during the course of discovery.
5
            B.      To the extent that any information/documentation requested by these Requests
6
7    for Production is unknown to you, so state, and set forth such remaining information as is

8    known by you.      If any estimate or approximation can reasonably be made in place of
9    unknown information, set forth your best estimate or approximation, clearly designated as
10
     such, in place of the unknown information, and describe the basis upon which the estimate or
11
     approximation is made.
12
13          C.      The omission of any item from your responses shall be deemed a

14   representation that the item is unknown to you.

15          D.      In construing these Requests to Produce, the terms “refer to” shall include any
16
     and all logical and factual connections to the subject of the discovery request as specified.
17
            E.      Use of the term “data” shall include but not be limited to information
18
     regardless of form, such as documents, emails to or from business and/or personal accounts,
19
20   text messages, calendar invites, notes, application data, videos, photographs, audio or visual

21   recordings, meta data, blogs, tweets, social media postings, correspondence, designs, blue
22   prints, schematics, opinions, assessments, analysis, etc., and all versions of the same, which
23
     are germane to the Request.
24
            F.      Use of the term “plaintiff” or “you” shall mean STEPHEN FAIRFAX.
25
            G.      All singular nouns are to be construed as plural and plural construed as
26
27   singular.

28   ///



     FCA-w-0676                                    2
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page184ofof36
                                                                          11



1           H.      In the event that you refuse to respond to any Request to Produce, or portion
2    thereof, on the grounds that it is subject to an attorney-client privilege or attorney work
3
     product privilege, you are required to:
4
                    a.      state the nature of the privilege asserted;
5
                    b.      state the facts relied upon in support of the claim or privilege;
6
                    c.      identify all persons having knowledge or any facts related to the claim
7
                            or privilege; and
8
                    d.      identify all events, transactions, or occurrences related to the claim of
9
                            privilege.
10
                                    DOCUMENTS REQUESTED
11
12   REQUEST NO. 1:

13          Please produce complete and accurate copies of any and all DATA regarding Aligned
14   from January 1, 2011, to the present.
15
     REQUEST NO. 2:
16
            Please produce complete and accurate copies of all agreements between FAIRFAX
17
18   and Aligned.

19   REQUEST NO. 3:

20          Please produce complete and accurate copies of all agreements between Defendant
21
     MTECHNOLOGY and Aligned.
22
     REQUEST NO. 4:
23
            Please produce complete and accurate copies of any and all DATA related to Jones
24
25   Lang LaSalle from January 1, 2011, to the present.

26   REQUEST NO. 5:
27          Please produce complete and accurate copies of any and all DATA related to Aligned
28
     Energy from January 1, 2011, to the present.



     FCA-w-0676                                    3
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page195ofof36
                                                                          11



1    REQUEST NO. 6:
2           Please produce complete and accurate copies of any and all DATA related to Inertech
3
     from January 1, 2011 to the present.
4
     REQUEST NO. 7:
5
            Please produce complete and accurate copies of any and all DATA related to Uber
6
7    from January 1, 2011, to the present.

8    REQUEST NO. 8:
9           Please produce complete and accurate copies of any and all DATA related to eBay
10
     from January 1, 2011, to the present.
11
     REQUEST NO. 9:
12
13          Please produce complete and accurate copies of any and all DATA related to PayPal

14   from January 1, 2011, to the present.

15   REQUEST NO. 10:
16
            Please produce complete and accurate copies of any and all DATA related to Theresa
17
     Gardner from January 1, 2011, to the present.
18
     REQUEST NO. 11:
19
20          Please produce complete and accurate copies of any and all DATA related to Mark

21   Bauer from January 1, 2011, to the present.
22   REQUEST NO. 12:
23
            Please produce complete and accurate copies of any and all DATA related to Carter
24
     Robinson from January 1, 2011, to the present.
25
     REQUEST NO. 13:
26
27          Please produce complete and accurate copies of any all DATA related to Marew

28   Klokkenja from January 1, 2011, to the present.



     FCA-w-0676                                    4
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page206ofof36
                                                                          11



1    REQUEST NO. 14:
2           Please produce complete and accurate copies of any and all DATA related to Bret
3
     Davis from January 1, 2011, to the present.
4
     REQUEST NO. 15:
5
            Please produce complete and accurate copies of any and all DATA related to Mike
6
7    Lewis from January 1, 2011, to the present.

8    REQUEST NO. 16:
9           Produce complete and accurate copies of any and all DATA related to Dean Nelson
10
     from January 1, 2011, to the present.
11
     REQUEST NO. 17:
12
13          Produce complete and accurate copies of any and all DATA related to Mazen

14   Rawashdeh from January 1, 2011, to the present.

15   REQUEST NO. 18:
16
            Please produce complete and accurate copies of any and all DATA related to Thomas
17
     Price from January 1, 2011, to the present.
18
     REQUEST NO. 19:
19
20          Please produce complete and accurate copies of any and all DATA related to Paul

21   Santana from January 1, 2011, to the present.
22   REQUEST NO. 20:
23
            Produce complete and accurate copies of any and all DATA related to Stephen
24
     Harlett from January 1, 2011, to the present.
25
     REQUEST NO. 21:
26
27          Please produce complete and accurate copies of any and all DATA related to Richard

28   Reyher from January 1, 2011, to the present.



     FCA-w-0676                                      5
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page217ofof36
                                                                          11



1    REQUEST NO. 22:
2           Please produce complete and accurate copies of any and all DATA related to Seth
3
     Feldman from January 1, 2011, to the present.
4
     REQUEST NO. 23:
5
            Please produce complete and accurate copies of any and all DATA related to Devin
6
7    Wenig from January 1, 2011, to the present.

8    REQUEST NO. 24:
9           Please produce complete and accurate copies of any and all DATA related to Jakob
10
     Carnemark from January 1, 2011, to the present.
11
     REQUEST NO. 25:
12
13          Please produce complete and accurate copies of any and all DATA related to Andrew

14   Schaap from January 1, 2011, to the present.

15   REQUEST NO. 26:
16
            Please produce complete and accurate copies of any and all DATA related to Stephen
17
     Smith from January 1, 2011, to the present.
18
     REQUEST NO. 27:
19
20          Please produce complete and accurate copies of any and all DATA related to

21   Rajendran Avadaiappan from January 1, 2011, to the present.
22   REQUEST NO. 28:
23
            Please produce complete and accurate copies of any and all video footage, including
24
     b-roll footage, YOU received and/or have in YOUR possession, with regard to the
25
     ALIGNED videos.
26
27   ///

28   ///



     FCA-w-0676                                    6
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page228ofof36
                                                                          11



1    REQUEST NO. 29:
2           Please produce complete and accurate copies of any and all payments made to YOU
3
     by Aligned, or any Aligned employees.
4
     REQUEST NO. 30:
5
            Please produce complete and accurate copies of any and all communications
6
7    regarding payments received by MTECHNOLOGY and/or YOU from Aligned or any

8    Aligned employees.
9    REQUEST NO. 31:
10
            Please produce complete and accurate copies of any and all bank records from 2011
11
     to present in YOUR control reflecting financial transactions with individuals or entities
12
13   affiliated with Aligned, Aligned Energy, Inertech, eBay, and/or Paypal.

14   REQUEST NO. 32:

15          Please produce complete and accurate copies of any and all of YOUR cell phone
16
     records evidencing communications with individuals or entities affiliated with Aligned,
17
     Aligned Energy, Inertech, eBay, and/or Paypal between yourself and from 2010 to present.
18
     REQUEST NO. 33:
19
20          Please produce complete and accurate copies of any and all DATA evidencing

21   Aligned designs created between January 1, 2011, and the present.
22   REQUEST NO. 34:
23
            Please produce complete and accurate copies of DATA evidencing Aligned Energy
24
     designs created between January 1, 2011, and the present.
25
     REQUEST NO. 35:
26
27          Please produce complete and accurate copies of DATA evidencing Inertech designs

28   created between January 1, 2011, and the present.



     FCA-w-0676                                  7
     Case
     Case2:17-cv-02651-GMN-EJY
          2:17-cv-02651-GMN-VCF Document
                                 Document53-24
                                          25 Filed
                                               Filed
                                                   06/04/18
                                                     09/24/19Page
                                                              Page239ofof36
                                                                          11



1    REQUEST NO. 36:
2           Please produce complete and accurate copies of DATA evidencing YOUR data center
3
     designs created between January 1, 2011, and the present.
4
     REQUEST NO. 37:
5
            Please produce complete and accurate copies of any and all DATA related to Switch
6
7    from January 1, 2011, to the present.

8    REQUEST NO. 38:
9           Please produce complete and accurate copies of any and all DATA related to Rob
10
     Roy from January 1, 2011, to the present.
11
     REQUEST NO. 39:
12
13          Please produce all DATA related to your design work for Aligned.

14   REQUEST NO. 40:

15          Please produce complete and accurate copies of your analysis of Aligned’s designs
16
     created between January 1, 2011, and the present.
17
     REQUEST NO. 41:
18
            Please produce complete and accurate copies of your analysis of Aligned Energy’s
19
20   designs created between January 1, 2011, and the present.

21   REQUEST NO. 42:
22          Please produce complete and accurate copies of your analysis of Inertech’s designs
23
     created between January 1, 2011, and the present.
24
     REQUEST NO. 43:
25
            Please produce complete and accurate copies of all collaborations with Aligned
26
27   regarding Aligned’s data center designs created between January 1, 2011, and the present.

28   ///



     FCA-w-0676                                  8
     Case
      Case2:17-cv-02651-GMN-EJY
           2:17-cv-02651-GMN-VCFDocument
                                 Document53-24
                                          25 Filed
                                               Filed06/04/18
                                                     09/24/19 Page
                                                               Page2410ofof3611



1    REQUEST NO. 44:
2           Please produce all DATA related to your retention as a consultant with Aligned.
3
     REQUEST NO. 45:
4
            Please produce complete and accurate copies of all DATA regarding Aligned’s data
5
     center designs created between January 1, 2011, and the present.
6
7           DATED this 16th day of March, 2018.

8                                                        WEIDE & MILLER, LTD.
9
10                                                       /s/ F. Christopher Austin
                                                         F. Christopher Austin
11                                                       caustin@weidemiller.com
                                                         Ryan Gile
12                                                       rgile@weidemiller.com
13                                                       Bank of Nevada Bldg., 5th Floor
                                                         7251 W. Lake Mead Blvd., Ste. 530
14                                                       Las Vegas, NV 89128
                                                         Attorneys for Plaintiff SWITCH, LTD.
15
16
17
18
19
20
21
22
23
24
25
26
27

28



     FCA-w-0676                                  9
     Case
      Case2:17-cv-02651-GMN-EJY
           2:17-cv-02651-GMN-VCFDocument
                                 Document53-24
                                          25 Filed
                                               Filed06/04/18
                                                     09/24/19 Page
                                                               Page2511ofof3611



1                                  CERTIFICATE OF SERVICE
2           I hereby certify that I am an employee of Weide & Miller, Ltd. and that on March 19,
3
     2018, I served a full, true and correct copy of the foregoing PLAINTIFF SWITCH, LTD.
4
     FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
5
     DEFENDANT STEPHEN FAIRFAX by email and regular U.S. mail, with postage duly
6
7    prepaid thereon, addressed to the following:

8
                    Marc J. Randazza, Esq.
9                   Ronald D. Green, Esq.
10                  Alex J. Shepard, Esq.
                    Randazza Legal Group, PLLC
11                  4035 S. El. Capitan Way
                    Las Vegas, NV 89147
12                  702-420-2001
13                  efc@randazza.com
                    Attorneys for Defendants STEPHEN FAIRFAX and MTECHNOLOGY
14
15
                                                    /s/ Sally Wexler
16                                                  An employee of Weide & Miller, Ltd.

17
18
19
20
21
22
23
24
25
26
27

28



     FCA-w-0676                                 10
